COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-15-00060-CV


Alfred Fields, Lisa Fields, and All       §    From County Court at Law No. 1
Other Occupants
                                          §    of Tarrant County (2014-006803-1)
v.
                                          §    October 1, 2015

Michael Varrichio and Jill Varrichio      §    Opinion by Justice Dauphinot


                                      JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that Appellants Alfred Fields, Lisa Fields and All Other

Occupants shall jointly and severally pay all of the costs of this appeal, for which

let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By __/s/ Lee Ann Dauphinot_____________
                                          Justice Lee Ann Dauphinot